Chalmers, J.,
delivered the opinion of the court.
C. W. Lewis sued out an ordinary attachment and had the same levied on -sundry bales of cotton, the property of his debtor, Benson. He had judgment, but before he could make sale, the board of supervisors of the county levied a distress warrant upon the same cotton, claiming it for rent due and in arrears. The cotton has now been sold, and the sheriff brings the proceeds into court, and prays direction as to whether they shall be paid over to Lewis, upon his attachment writ, or to the county upon its distress warrant. It is admitted that Lewis was prior in time, but if the county can maintain distress, it is plain that it is entitled to the proceeds, since the cotton was raised upon school land belonging to the county, for which Benson had taken an assignment of the lease from Barrett, the lessee of the county.
The principal contention, both in the lower court and in this, is that the right of distress applies only in favor of private persons, and does not extend to the several counties of the State.
By § 897, of the Code of 1880, all the rights of private parties in matters of litigation are extended to the several counties of the State, and this provision settles the law in favor of the county. Crittenden v. Leavenworth, ante, 32. The other questions in the case are unimportant.

Judgment affirmed.